Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,422,714. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Claims 1-19 of U.S. Patent No. 11,422,714 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Patent No.: US 11,422,714
Instant Application
Claim 1. A method comprising: detecting a triggering event that causes a storage array controller to initiate execution of a plurality of copy operations; combining, in dependence upon a metadata optimization policy, the plurality of copy operations into a single copy operation; and splitting the single copy operation into an optimized set of executable copy operations that copy a particular amount of data that aligns with the physical or logical layout of memory on the storage device that data is copied from.
Claim 1. A method comprising: combining, in dependence upon a metadata optimization policy, a plurality of copy operations into a single copy operation; and splitting the single copy operation into an optimized set of executable copy operations that copy data based on memory alignment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8-10, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US Pub. 2015/0324135).
Regarding independent claims 1, 10 and 19, Chan discloses a method comprising:
combining, in dependence upon a metadata optimization policy, a plurality of copy operations into a single copy operation ([0017]: Additional examples of operations that might be performed by the storage controller 102 to process the I/O operations include combining multiple I/O operations received from the clients 132A-C into a single I/O operation; splitting a single I/O operation into multiple I/O operations); and 
splitting the single copy operation into an optimized set of executable copy operations ([0017]: Additional examples of operations that might be performed by the storage controller 102 to process the I/O operations include combining multiple I/O operations received from the clients 132A-C into a single I/O operation; splitting a single I/O operation into multiple I/O operations) that copy data based on memory alignment ([0018]: Data that appears to be located sequentially to the clients 132A-C can actually be dispersed throughout the disk arrays 112A, 112B, 114A, and 114B. Thus, one I/O operation that references a range of data might be processed into multiple I/O operations, as described above. A storage device that receives one of the processed I/O operations can perform operations to effectuate the processed I/O operation).
Regarding claims 6 and 17, Chan teaches wherein splitting the single copy operation into an optimized set of executable copy operations further comprises splitting the single copy operation into one or more copy operations that write an amount of data optimized for transmission across a network ([0038]: The workload monitor 104 can also be implemented to monitor the workload similar to a network monitor. For example, the workload monitor 104 connects to the storage controller 102 allowing I/O traffic received or transmitted by the storage controller 102 to also be sent to the workload monitor 104.).
Regarding claim 8, Chan teaches detecting, as a triggering event, that a number of copy operations received has reached a predetermined number ([0085]: The “IO Size” column corresponds to the size of the I/O operations. For example, as described above, the size of the I/O operations might be the average amount of data referenced by the I/O operations. The cell values “Small”, “Medium”, and “Large” can correspond to threshold values. For example, “Small” might correspond to I/O operations of less than or equal to eight kilobytes; “Medium” might correspond to I/O operations of between eight kilobytes and 128 kilobytes; and “Large” might correspond to I/O operations of greater than or equal to 128 kilobytes. The specific threshold values can vary, however, and can be based on various factors, such as storage system design, experimental testing, etc. For example, as described above, a controller can process I/O operations coming from a client by breaking the I/O operations into smaller I/O operations that are then sent to the storage devices. If the analysis uses the processed I/O operations, the threshold values might vary. For example, the threshold corresponding to “Small” might be 512 bytes. The threshold values can also be configurable.).
Regarding claim 9, Chan teaches detecting, as a triggering event, that a combined size of the copy operations has reached a predetermined size threshold ([0085]).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 2015/0324135) in view of Mardiks et al. (US Pub. 2012/0005557).
Regarding claims 7 and 18, Chan does not specifically teach wherein the single copy operation and the executable copy operations are virtual copy operations.
However, Mardiks teaches wherein the single copy operation and the executable copy operations are virtual copy operations ([0032]: controller 108 invokes copy module 106 to perform a virtual copy operation that includes associating a (source) physical address, where the data is actually stored, with the destination logical address. By performing a virtual copy operation as described herein, data stored in a physical memory address is accessible by using either one of the source logical address and the destination logical address.).
lt would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual copy operation, as taught by Mardiks into combining multiple I/O operations of Chan in order to perform the copying without physically storing data in the storage device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 2015/0324135) in view of Brown et al. (US Pub. 2014/0344526).
Regarding claim 14, Chan does not specifically teach detecting, as a triggering event, that a predetermined period of time has expired since a most recently received copy operation was received
However, Brown teaches detecting, as a triggering event, that a predetermined period of time has expired since a most recently received copy operation was received ([0062]:  the bitmap inverted copy operation of the establish command may be processed more quickly, reducing or eliminating time outs caused by the establish command not completing before the predetermined time out period expires.).
lt would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a predetermined time out period, as taught by Brown into combining multiple I/O operations of Chan in order to process the command more quickly.
Regarding claim 15, Mardiks teaches detecting, as a triggering event, that a predetermined period of time has expired since an oldest copy operation was received ([0062]).

Allowable Subject Matter
Claims 2-5, 11-13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons of Allowance
Claims 2-5, 11-13, 16 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Chan et al. (US Pub. 2015/0324135), discloses “combining, in dependence upon a metadata optimization policy, a plurality of copy operations into a single copy operation; and splitting the single copy operation into an optimized set of executable copy operations that copy data based on memory alignment”. 
However, the prior art differs from the present invention because the prior art fails to disclose the following claimed limitations.
The following is an examiner’s statement of reasons for allowance:
Claims 2, 11 and 20 identifies the distinct features “wherein combining, in dependence upon a metadata optimization policy, the plurality of copy operations into a single copy operation further comprises: identifying a metadata boundary for an underlying storage resource, the metadata boundary defining a range of addresses within the underlying storage resources that are described by a single metadata block; and grouping, within the single copy operation, all of the copy operations that are directed toward the metadata boundary", which are not taught or suggested by the prior art of records.
Claims 3 and 12 identifies the distinct features “wherein splitting the single copy operation into an optimized set of executable copy operations further comprises splitting the single copy operation into one or more copy operations that copy a particular amount of data that aligns with the physical or logical layout of memory on the storage device that data is copied from", which are not taught or suggested by the prior art of records.
Claims 4 and 13 identifies the distinct features “identifying a copy operation group associated with the copy operation, wherein: detecting a triggering event associated with a particular copy operation group; and combining the plurality of copy operations into the single copy operation further comprises including only the copy operations associated with the particular copy operation group in the single copy operation", which are not taught or suggested by the prior art of records.
Claims 5 and 16 identifies the distinct features “wherein splitting the single copy operation into an optimized set of executable copy operations further comprises splitting the single copy operation into one or more copy operations that write a particular amount of data that aligns with the physical or logical layout of memory on the storage device that data is written to", which are not taught or suggested by the prior art of records.
Claims 2-5, 11-13, 16 and 20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-5, 11-13, 16 and 20 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135